Citation Nr: 1815827	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  17-07 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD).

2.  Entitlement to service connection for stroke.


REPRESENTATION

Appellant represented by:	Tamika Hrobowski-Houston, Attorney at Law


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1963 to October 1967.

These matters come before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  38 U.S.C. § 7107 (a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal can be decided.

In regards to both claims on appeal, the Veteran has not yet been afforded a VA examination and opinion.  VA must provide a medical examination or opinion when the record contains (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim. See 38 U.S.C. § 5103A (d)(2); McLendon v. Nicholson, 20 Vet. App. 79, 81-86 (2006).  The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold." McLendon, 20 Vet. App. at 83. 


The Veteran's primary contention in this case is that his CAD and stroke are due to Agent Orange exposure.  However, the Veteran also indicated in his November 2010 claim that his CAD symptoms began in 1970.  A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  Thus, a remand is warranted for an examination and opinion on whether the Veteran's CAD manifested within service, within the one year presumptive period for chronic diseases, or is otherwise related to service.  Similarly, a February 2011 private medical record noted a history of strokes.  Thus, a remand is warranted for an examination and opinion on whether there were symptoms indicative of strokes that manifested within service, within the one year presumptive period for chronic diseases, or whether the Veteran's stroked are otherwise related to service

Additionally, in a February 2017 correspondence, the Veteran submitted several documents in support of his claim that he served in the inland waterways of Vietnam.  Such service can meet the definition of service in Vietnam, warranting a presumption of exposure to Agent Orange and the presumption of service connection for the diseases listed in 38 U.S.C. § 1116(a)(1)  (2012) and 38 C.F.R. § 3.309(e) (2017).  See Gray v. McDonald, 27 Vet. App. 313 (2015) and VBA Adjudication Manual M21-1, IV.ii.1.H.2.a.  In February 2017 correspondence, the Veteran submitted a large number of documents in support of his contention that he served in the inland waterways.  In the May 2017 supplemental statement of the case (SSOC), the RO indicated that the additional evidence was insufficient to confirm exposure to Agent Orange.  However, some of the documents submitted, in particular the first portion, which appears to be a pages from a collection of U.S. Navy Cruise books, cannot be read by the Board due to its poor quality.  On remand, the RO should contact the Veteran and request that he resubmit these documents in a more legible format.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  Expedited handling is requested.)

1.  The RO should contact the Veteran and his attorney and request that documents submitted in February 2017, in particular those indicating they are from U.S. Navy Cruise Books, 1918-2009, be resubmitted with better image quality.

2.  Then, schedule the Veteran for VA examinations in connection with his claims of entitlement to service connection for CAD and stroke.  The claims folder and a complete copy of this remand must be provided to and reviewed by the examiner prior to the requested examination.  All necessary tests and studies should be conducted, and the examiner should review the results of any testing and include them in the report. 

The examiner should then opine as to whether:

a)  It is at least as likely as not (50 percent or greater probability) that the Veteran's CAD is related to the Veteran's period of active military service or if there were symptoms of CAD that manifested in service or within one year of separation from service.

b) It is at least as likely as not (50 percent or greater probability) that the Veteran's stroke is related to the Veteran's period of active military service or if there were symptoms of stroke that manifested in service or within one year of separation from service.

The examiner must provide support for his or her opinion that includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his opinion.  The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion. 

3.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If service in the inland waterways in Vietnam sufficient to warrant the presumption of exposure to Agent Orange is found, entitlement to service connection for CAD should be granted.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

